Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered. 
Status of the Claims
Claims 1-3, 6-9 and 11-15 are pending in the acknowledged Response of 02/17/2021. Thus, claims 1-3, 6-9 and 11-15 are under examination to which the following grounds of rejections are applicable. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/17/2021 before the mailing date of the current final action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy thereof is enclosed herewith. 


Withdrawn rejections:
Applicant's amendments/arguments filed 02/17/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn.  
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

Claim Objections
Claims 1, 8 and 14 are objected to because of the following informalities: 
Each of claims 1 (ingredient b), 8 (polymer ingredient) and 13 (ingredient b) are not written in a proper Markush-type claim format where the Markush-type claim should recite alternatives in a format such as "selected or chosen from the group consisting of A, B, and C." Alternatively, the term "and" can be changed to "or." (see MPEP 2111.03 –II and 2117 and MPEP 2173.05(h)).  Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-3, 6-9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the glidant amount requires “0.5wt% to 5wt% of said fill material” in line 11 and but line 14 also recites “said glidant comprises at least 0.1wt% of said fill material’ in line 14 which is broader than line 11. Thus, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Other remaining claims are also indefinite due to vagueness of claim 1.  Appropriate correction is requested. 

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-3, 6-9 and 11-15 are rejected under 35 USC 103 as being obvious over Crew et al. (US7235260B2, IDS of 02/17/2021, citation is obtained from its corresponding publication no. 2003/0185891A1). 






Applicant claims including the below claims 1 and 14 filed on 02/17/2021. 

    PNG
    media_image1.png
    256
    806
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    270
    822
    media_image2.png
    Greyscale


Prior Art
Crew teaches a pharmaceutical compositions in the form of e.g., capsule ([0135]) containing a solid dispersion of the drug 5-chloro-1H-indole-2-carboxylic acid [(1S)-benzyl-(2R)-hydroxy-3-((3R,4S)-dihydroxy-pyrrolidin-1-yl-)-3-oxypropyl]amide in concentration-enhancing polymer where the dispersion is present in an amount of about 10-about 75% or 10-65% (e.g., claims 1, 19, 20 of prior art) which reads on the instant dispersion a) of active agent and polymer, and the amount of prior art dispersion overlaps the instant range of 10-90%; the polymer includes PVP, HPMCAS CAP, HPMC, etc. ((e.g., [0046], [0056], [0130],[0132], [0135] and claims 9-13 of prior art) which reads on the instant polymer (instant claims 7-9 – species of polymer); the composition comprises osmogen selected from salts, alcohols, and sugar alcohols including magnesium sulfate (M2=120), magnesium chloride (Mw=95), calcium chloride, sodium chloride (Mw=58), lithium chloride (Mw=42), potassium sulfate (Mw=174), sodium carbonate, sodium sulfite, lithium sulfate, potassium chloride (Mw=74), sodium sulfate, d-mannitol (=Mw 182), urea (Mw=60), sorbitol (Mw=182), inositol (Mw=180), raffinose, sucrose (Mw=342), glucose (Mw=180), fructose (Mw=180), citric acid, succinic acid, and mixtures thereof and particularly preferred osmogens are glucose, lactose, sucrose, mannitol, xylitol and sodium chloride in an amount of about 2 to about 70%, preferably 10 to 50% (e.g., [0170]-[0175]) in which the prior art osmogens reads on the instant osmogen b) and the instant range of 15 to 40% or 15 to 70%or 40-70% is within the prior art range and Mw of prior art overlaps the instant range of less than 500 Da. Although the prior art teaches osmogen having Mw of 500 Da, it does not expressly teach its water solubility of at least 2.5 mol/kg. However, the instantly claimed water solubility would be implicit because the product and its properties are not separate. In this regard, please see MPEP 2112.01 II.COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” Further, since the prior art teaches the same osmogen compound having less than 500 Da, which will naturally have the same properties of water solubility of at least 2.5 mol/kg, in the absence of evidence to the contrary. See case law stating that "[A] reference may anticipate even when the relevant Abbott Labs. v. Baxter Pharm. Products, Inc., 471 F.3d 1363, 1367 (Fed. Cir. 2006). See also In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing.").  MPEP 2112 I and II: “"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)”.  Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V); and the composition additionally comprises excipient(s) in an amount of 0.1 to 5.0% including glidant such as silicon dioxide, talc (=magnesium silicate), silicones, stearic acid (e.g., [0120], [0122], [0129] and [0148]) which reads on the instant glidant c) and the amount of prior art overlaps the instant range of 0.5 to 5.0% (instant claims 1-3, 6-9 and 14-15). The prior art composition is in the form of granules (e.g., claim 14 of prior art) which suggests the dispersions, osmogen and glidant are co-granulated devoid of evidence to the contrary (instant claims 11-12). Further the capsule materials include gelatin, HPMC and HPMCAS (e.g., [0147])(instant claim 13).  
Further, species of osmotic agent and polymers other than those of applied art would be obvious variation in the absence of evidence to the contrary because they are equivalent in function. 
In light of the foregoing, instant claims 1-3, 6-9 and 11-15 are obvious over Crew. 
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are moot in view of new reference of Crew.  
Conclusion
All examined claims are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYUNG S CHANG/Primary Examiner, Art Unit 1613